DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP Request
On 22 NOVEMBER 2021, Applicant has filed an after final amendment to the claim where Claim 10 has been amended to include limitations that further define the ‘microfluidic channel network’ and ‘nanofluidic channel network’.  In addition, Claim 21 has been amended to specify that the fluidic network mimics an oil formation. 
The Examiner has considered these amendment to the claims. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In the amended claim set filed on 22 NOVEMBER 2021, Applicant has amended Claim 10 to include limitations that further define the ‘microfluidic channel network’ and ‘nanofluidic channel network’ and Claim 21 has been amended to specify that the fluidic network mimics an oil formation.  The Examiner has taken these amendments into consideration and has update the search.  
Upon further search and consideration, the Examiner has determined that the claims presented in amended Claim 10 and 21 are not found or suggested in the prior art.  In regards to Claim 10, first, what is considered to be a network has been reconsidered as it a plurality of channels.  While the previous used reference to HARRISON uses a narrowing of a single channel in the figures, it does not teach a plurality of channel which are arranged in a network.  Also, upon 
In regards to Claim 21, the amendment to the claim which is specific to an oil and gas industry so that the fluid flow in an oil formation is not taught in HARRISON.  HARRISON is directed at a different field of use, in vitro studies, and in addition, does not teach or suggest the reverse flow in a reverse direction. 
The presented claims are allowable over the prior art and upon further searching by the Examiner.  
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 and 17-20 directed to a microfluidic system non-elected without traverse.  Accordingly, claims 1-9 and 17-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-9 and 17-20 are cancelled. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797